COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


TRANS WORLD AIRLINES, INC. AND
 INSURANCE COMPANY OF THE
 STATE OF PENNSYLVANIA
                                                                 MEMORANDUM OPINION*
v.     Record No. 2546-06-4                                          PER CURIAM
                                                                   FEBRUARY 27, 2007
ROGER M. MALICK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jimese Pendergraft Sherrill; Jordan Coyne & Savits, L.L.P., on
                 briefs), for appellants.

                 (Wesley G. Marshall, on brief), for appellee.


       Trans World Airlines, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that Roger M. Malick proved he suffered an aggravation of

his original March 9, 1999 compensable injury by accident rather than a new injury by accident

in January 2004. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Malick v. Trans World Airlines, Inc., VWC File No. 194-96-90 (Sept. 6,

2006). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.